Citation Nr: 0902447	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-11 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an initial compensable rating for the 
orthopedic manifestations of a lumbar spine disability, 
characterized as a herniated disc.

2.  Entitlement to an initial rating in excess of 10 percent 
for the neurologic manifestations of a lumbar spine 
disability, characterized as radiculopathy, L5.

3. Entitlement to a higher initial rating for hypertension, 
evaluated as noncompensable prior to December 22, 2006, and 
as 10 percent disabling therefrom.

4. Entitlement to service connection for hallux valgus right 
big toe. 

5. Entitlement to service connection for migraines.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1999 to 
November 2005.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for lumbar spine 
radiculopathy, L5, assigning a non-compensable rating, 
effective November 14, 2005; granted service connection for 
hypertension, assigning a non-compensable rating, effective 
November 14, 2005; denied service connection for hallux 
valgus right big toe; and denied service connection for 
migraines.  In a March 2007 rating decision the RO granted 
service connection for radiculopathy, L5, based on 
neurological manifestations, assigning a 10 percent rating, 
effective November 14, 2005.  (The prior noncompensable 
rating for the spine remained, but was recharacterized as 
herniated disc; this rating presumably contemplated the 
orthopedic symptoms of the low back disability.)  The March 
2007 rating decision also increased the rating for 
hypertension to 10 percent, effective December 22, 2006.  

Based on the procedural history set forth above, the lumbar 
spine evaluation has been split into two issues, as indicated 
on the title page of this decision.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the veteran's low 
back disability is manifested by complaints of pain; 
objectively, he had forward flexion to no worse than 90 
degrees and combined thoracolumbar motion to 240 degrees, 
with no evidence of muscle spasm, guarding or localized 
tenderness, or vertebral body fracture with loss of 50 
percent or more of the height, and with no more than mild 
neurologic impairment.

2. The overall evidence shows blood pressure readings 
predominantly in excess of 160 (systolic) as of November 10, 
2005; at no time are the systolic readings predominantly 200 
or more, or the diastolic readings 110 or more. 


3.  Hallux valgus was noted upon enlistment; in-service 
treatment is show, but the competent evidence does not 
demonstrate a permanent worsening of that disorder due to 
active service.

4. The competent evidence does not demonstrate that any 
current migraine disability is causally related to active 
service.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating compensable rating for 
the orthopedic manifestations of a lumbar spine disability 
(herniated disc) have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for the neurologic manifestations of a lumbar spine 
disability (radiculopathy, L5) have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).

3.  As of November 10, 2005, the requirements for a 10 
percent rating, but no higher, for hypertension have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Code 7101 (2008).

4. The criteria for service connection for hallux valgus 
right big toe have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

5. The criteria for service connection for migraines have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2005 regarding the initial service 
connection claims.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in her possession that pertains to the claims.  

After the RO granted service connection for lumbar spine 
radiculopathy and hypertension in an August 2006 rating 
decision, the veteran filed a notice of disagreement with the 
assigned ratings in September 2006.  While the veteran was 
not provided a VA letter outlining the evidence necessary to 
substantiate an initial increased rating claim, including the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

Regarding the service connection claims for hallux valgus 
right big toe and migraines, notification in March 2006 
advised the veteran of the laws regarding degrees of 
disability and effective dates for any grant of service 
connection.  Any deficiency as to the timeliness of such 
notice is essentially moot, because the instant decision 
denies the claims of entitlement to service connection, 
precluding the assignment of any rating percentage and 
effective date as to these disabilities.  

Regarding the duty to assist, VA has obtained service medical 
records, assisted the veteran in obtaining evidence for all 
the issues on appeal and afforded the veteran a medical 
examination.  While the examiner did not provide an opinion 
as to the etiology of the disabilities, the Board finds that 
this was not required here.  Indeed,
According to the Court, in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination only when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

Here, the service treatment records did not indicate 
progressively more frequent treatment, or progressively more 
severe symptomatology, relating to the veteran's preexisting 
hallux valgus of the right toe.  Moreover, there was no post-
service clinical treatment whatsoever pertaining to that 
disability.  With respect to the migraine claim, the service 
treatment records show one isolated headache complaints in 
2001, with no further complaints over the veteran's final 5 
years of service, and no post-service clinical treatment.  In 
neither case is there competent evidence suggesting a causal 
relationship to service.  Under such circumstances, an 
examination is not necessary, even under the low threshold of 
McLendon.

Again, all known and available records relevant to these 
issues on appeal have been obtained and associated with the 
veteran's claims file.  No additional development is 
required.  Accordingly, the veteran is not prejudiced by a 
decision on the claim at this time, and Board may proceed 
with appellate review.

Analysis

I. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Lumbar Spine

The RO granted service connection and assigned a non-
compensable rating for the veteran's lumbar spine 
radiculopathy, effective November 14, 2005.  In a March 2007 
rating decision, the RO granted service connection and 
assigned a 10 percent rating, effective November 14, 2005, 
for the veteran's lumbar spine radiculopathy based on 
neurological manifestations of the condition.  Essentially, 
he is assigned a noncompensable evaluation for the orthopedic 
manifestations of the lumbar disability, and is assigned a 
separate 10 percent for his neurologic symptoms.  

The Board will first determine if a compensable evaluation is 
warranted 
under the general rating formula for diseases and injuries of 
the spine for the orthopedic manifestations of the low back 
disability.  

Under the general rating formula, a 10 percent rating is 
warranted where the evidence shows forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height.  38 C.F.R. § 4.71a, DC 5243 (2008).

In the present case, the evidence of record does not support 
assignment of a compensable evaluation for the orthopedic 
manifestations of the veteran's low back disability.  Indeed, 
an April 2006 VA examination indicated the veteran's range of 
motion of the lumbar spine was as follows: forward flexion 
zero to 90 degrees; forward extension zero to 30 degrees; 
left lateral flexion zero to 30 degrees; right lateral 
flexion zero to 30 degrees; left lateral rotation zero to 30 
degrees; and right lateral rotation zero to 30 degrees.  The 
veteran was not diagnosed with muscle spasm, guarding or 
localized tenderness, or vertebral body fracture with loss of 
50 percent or more of the height.  

Based on the above evidence, the criteria for a 10 percent 
evaluation under the general rating formula have not been met 
for any portion of the rating period on appeal.  In reaching 
this conclusion, the Board has appropriately considered 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  However, in this regard the VA examiner expressly 
stated that there was no additional limitation of motion with 
repetitive use due to pain, weakness, fatigue, weakness, or 
lack of endurance.  Accordingly, the veteran is not entitled 
to a 10 percent rating under the general rating formula.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 

The Board further notes that the provisions of Diagnostic 
Code 5243, relating to intervertebral disc syndrome, also 
does not afford a higher rating here.  Indeed, 
the rating criteria for intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent rating 
where the evidence demonstrates incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the last 12 months.  

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

The Board will now consider whether the veteran is entitled 
to a rating in excess of 10 percent for the neurologic 
manifestations of his low back disability, which have been 
rated as radiculopathy under Diagnostic Code 8520.

Diagnostic Code 8520 affords a 10 percent rating for mild 
incomplete paralysis of the sciatic nerve.  In order to be 
entitled to the next-higher 20 percent, the evidence of 
record must show moderate incomplete paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In the present case, VA examination in April 2006 revealed 
objective findings of right leg numbness with no other 
symptoms.  The veteran has complaints of pain in his left 
foot, but there are no objective medical findings in support 
of his allegations.  Specifically, there was no loss of 
sensation in either leg, nor was there any motor loss or 
incoordination.  Babinski sign was negative bilaterally, and 
reflexes were 2+ bilaterally.  The Board acknowledges EMG 
findings of L5 lumbar radiculopathy and sciatic 
radiculopathy, and further recognizes a positive straight leg 
raise on the right side.  However, these findings are 
contemplated in the currently assigned 10 percent evaluation.  
Overall, the veteran's paralysis is properly identified as 
mild, and a rating in excess of 10 percent is not warranted 
for any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

B.  Hypertension

The RO granted service connection and assigned a non-
compensable rating for hypertension, effective November 14, 
2005.  A subsequent rating decision increased the rating to 
10 percent, effective December 22, 2006, based on additional 
treatment reports.  

Under Diagnostic Code 7101, a 10 percent rating is assigned 
for hypertension when diastolic pressure is 100 or more; or 
when systolic pressure is predominantly 160 or more; or when 
there is a history of diastolic pressure predominantly 100 or 
more and continuous medication for control is required.  A 20 
percent rating is assigned when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure predominantly 120 or more.  Lastly, a 
60 percent rating is assigned for diastolic pressure 
predominantly 130 or more.

Note (1) indicates that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days. For purposes of the 
section, hypertension is defined as diastolic pressure of 
90mm or greater and isolated hypertension is defined as 
systolic blood pressure of predominantly 160mm or greater 
with a diastolic pressure of less than 90mm. 38 C.F.R. § 
4.104, Code 7101.

Again, the veteran's hypertension is rated as noncompensable 
from November 14, 2005, until December 22, 2006.  The Board 
has considered whether a compensable evaluation is warranted.  
In this regard, a November 2005 private medical record shows 
a blood pressure reading of 172/106.  There is no other 
evidence referable to the hypertension claim during the 
period in question.  However, as the November 10, 2005, 
record indicated a systolic pressure above 160, the Board 
will resolve any reasonable doubt in the veteran's favor and 
award the 10 percent rating as of that date.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The question remaining for consideration, then, is whether 
the evidence supports a rating in excess of 10 percent from 
November 10, 2005.  In this regard, the April 2006 VA 
examination notes blood pressure readings of 162/89, 144/90, 
and 140/88.  No other evidence during the rating period on 
appeal shows systolic pressure predominantly 200 or more, or 
diastolic pressure predominantly 110 or more.  Based on these 
findings, the veteran is entitled to a 10 percent rating, but 
no higher.  

Consideration has been given to assigning a staged rating; 
however, during the entire period in question the Board finds 
that the veteran's lumbar spine radiculopathy and 
hypertension have warranted their current ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the Board has considered whether the veteran's claim 
should be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2008).  The record reflects that the 
veteran has not required frequent hospitalizations for his 
service-connected lumbar spine disability or hypertension.  
Additionally, there is no other indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the current disability 
ratings granted herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not warranted.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and entitlement to higher 
initial ratings for lumbar spine radiculopathy and 
hypertension, is denied.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.  

II. Service connection

In claiming VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hallux Valgus, Right Big Toe

The veteran alleges that he is entitled to service connection 
for hallux valgus right big toe.  

In the present case, the veteran's enlistment examination in 
September 1998 indicated abnormal feet.  Mild hallux valgus 
was noted, along with bunions.  The veteran was said to be 
asymptomatic.

It is noted that a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.

Given the notation of abnormal feet at the veteran's 
enlistment examination, the presumption of soundness does not 
operate here.  Consequently, the relevant inquiry is whether 
hallux valgus of the right big toe was aggravated, rather 
than incurred in, active service.  In order to demonstrate 
aggravation, it is noted that there must be an increase in 
disability during active service that is not merely 
attributable to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2008). Temporary or intermittent flare- 
ups of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened. Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening 
of the condition" -- that is, a worsening that existed not 
only at the time of separation but one that still exists 
currently -- is required. See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

In the present case, the service treatment records reflect 
numerous instances of treatment referable to both feet.  
However, records in 2004 and 2005 predominantly involve the 
left foot, which is not the subject of the present appeal.  
Indeed, surgery in 2004 involved only the left foot.  In any 
event, the service treatment reports included x-rays which 
repeatedly showed hallux valgus of the right big toe, but 
which showed no arthritic or inflammatory change.  There is 
no separation examination for consideration.

The Board finds no evidence that the preexisting hallux 
valgus of the right big toe underwent a permanent worsening 
as a result of active service.  Indeed, if such were the 
case, one would expect to find an increase in the frequency 
of complaints and treatment during service, continuing, if 
not progressively increasing, after separation.  Here, 
however, the in-service foot complaints became exceedingly 
focused on the left foot as the veteran's service time 
progressed.  Moreover, diagnostic studies consistently 
revealed no arthritic or inflammatory changes of the right 
foot.  Furthermore, the post-service evidence does not show 
any treatment or complaints following the veteran's November 
2005 discharge, except for those noted upon VA examination in 
April 2006.  No other post-service evidence addresses the 
right big toe.  Therefore, aggravation has not been 
demonstrated here.  Moreover, the claims file contains no 
competent evidence to the contrary.

In sum, there is no basis for finding that the preexisting 
hallux valgus of the right big toe was aggravated by active 
service.  Accordingly, a grant of service connection is not 
warranted for that disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Migraines

The veteran alleges that he is entitled to service connection 
for migraines.  

With respect to the migraine headache claim, the veteran's 
enlistment examination showed normal neurologic findings.  
Additionally, the veteran denied frequent or severe headaches 
in a report of medical history completed at that time.  For 
these reasons, he is found to be in sound condition upon 
entry, and the question for consideration is whether 
migraines were incurred in active service.  38 U.S.C.A. 
§ 1110.  Moreover, this is true even though the April 2006 VA 
examination indicated the veteran's reports of headaches 
since childhood, which occurred before, during, and after 
service.  Such reports do not constitute clear and 
unmistakable evidence of a preexisting chronic disability 
such as to rebut the presumption of soundness.  Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Thus, in-service 
incurrence remains the appropriate inquiry.  

The service treatment records indicate that the veteran was 
treated for a headache during service in September 2001.  He 
stated that the headaches were of 3 days duration and were 
accompanied by nausea.  He also reported that he had diarrhea 
the night before.  The remainder of the service treatment 
records are silent as to complaints or treatment referable to 
headaches.  The post-service clinical evidence similarly 
fails to demonstrate complaints or treatment for headaches.  
The April 2006 VA examination appears to indicate a diagnosis 
of migraines, though this appears to be based essentially on 
the unsubstantiated medical history supplied by the veteran 
himself.  In any event, even assuming, without deciding, that 
current disability has been shown, the evidence of record 
does not support the conclusion that such current disability 
is causally related to the in-service treatment in 2001.  
Indeed, the September 2001 treatment, which involved numerous 
flu-related symptoms, appears to have been an acute and 
transitory condition that resolved without residual prior to 
the veteran's separation from active service.  This 
conclusion is based on the absence of any additional 
complaints or treatment from 2001 until the April 2006 VA 
examination.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the absence of any documented treatment for 
headaches between the time of the in-service care received in 
2001 and the report of headache symptoms in 2006 is found to 
be more probative than the veteran's recollection of his 
symptoms over that time period.  

Moreover, to the extent that the claimed migraine headaches 
can be considered an "organic disease of the nervous 
system" subject to presumptive service connection under 
38 C.F.R. § 3.309(a), for chronic diseases, the Board 
acknowledges that the veteran's complaints raised at the 
April 2006 VA examination occurred during his first post-
service year.  However, there was no objective evidence of 
headaches, and certainly no objective evidence of headaches 
manifested to a degree of 10 percent disability, during the 
applicable presumptive period.  Accordingly, a grant of 
service connection is not warranted on this basis.

In sum, there is no basis for a grant of service connection 
for migraine headaches.
The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and entitlement to service 
connection for hallux valgus right big toe and migraines is 
denied.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.  


						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable rating for the 
orthopedic manifestations of a lumbar spine disability 
(herniated disc) is denied.

Entitlement to an initial rating in excess of 10 percent for 
the neurologic manifestations of a lumbar spine disability 
(radiculopathy, L5) is denied.

Prior to November 10, 2005, entitlement to an initial 
compensable rating for hypertension is denied.

From November 10, 2005, entitlement to an initial 10 percent 
rating, but no higher, for hypertension, is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.

Entitlement to service connection for hallux valgus right big 
toe is denied. 

Entitlement to service connection for migraines is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


